UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4030



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SCOTTIE BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-94-28)


Submitted:   July 13, 1999                 Decided:   July 21, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret McLeod Cain, MARGARET MCLEOD CAIN, P.C., Charlottesville,
Virginia, for Appellant. Robert P. Crouch, Jr., United States At-
torney, Jean B. Hudson, Assistant United States Attorney, Char-
lottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Scottie Brown appeals from his sentence imposed

after he admitted to violating several conditions of his supervised

release.   The district court considered the availability of sub-

stance abuse treatment programs as an alternative to incarceration

and did not abuse its discretion in imposing a term of incarcera-

tion.   See 18 U.S.C.A. § 3583(d) (West 1994 & Supp. 1999); U.S.

Sentencing Guidelines Manual § 7B1.4, comment. (n.6).    Likewise,

the court did not plainly err in sentencing Brown to twenty-one

months’ imprisonment.   See 18 U.S.C.A. § 3583(e)(3); United States

v. Perkins, 108 F.3d 512, 516 (4th Cir. 1997); United States v.

Davis, 53 F.3d 638, 640-42 (4th Cir. 1995).    We therefore affirm

Brown’s sentence. We dispense with oral argument because the facts

and legal contentions are adequately set forth in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2